Citation Nr: 1509167	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for panic disorder with agoraphobia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to a disability rating in excess of 70 percent for panic disorder with agoraphobia is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's panic disorder with agoraphobia renders him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU from have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran filed an original claim for entitlement to a TDIU in April 2012 and therefore the evidence of record from one year prior to that date is relevant.  See 38 U.S.C.A. § 5110(b)(2)(A).  Over this period, he has been service connected for panic disorder with agoraphobia (rated 70 percent disabling), tinnitus associated with right ear hearing loss (rated 10 percent disabling), and right ear hearing loss (rated as noncompensable, or 0 percent disabling).  Accordingly, the Veteran's claim for entitlement to a TDIU may be adjudicated on a schedular basis.  38 C.F.R. § 4.16(a).

The evidence of record indicates that the Veteran did not continue his education past high school and he never received any vocational training.  It is unclear whether he completed high school. 

VA treatment records and evidence from the Social Security Administration (SSA) demonstrate that the Veteran has a history of employment in unskilled labor.  He has not worked since he left his position as a security guard in 2009 due to a nonservice-connected back injury.  Other positions he previously held include a line cook and food runner at a restaurant and a factory worker.  

The Veteran received two VA examinations in May 2012 to assess his ability to obtain and maintain substantial employment.  The first one concerned the impact of his service-connected right ear hearing loss and associated tinnitus on his employability.  The examiner noted that hearing loss and tinnitus more often than not can be rehabilitated through the use of hearing instruments and assistive devices, as well as vocational rehabilitation and medical intervention.  The examiner administered a hearing exam and found that the Veteran currently has mild hearing loss in the right ear, moderate to severe hearing loss in the left ear (which is not service connected), and his word recognition is excellent.  He was able to follow conversational speech without difficulty in a quiet environment without any hearing aids in.  He had owned a right ear hearing aid in the past but had lost it a couple times.  The examiner concluded that the Veteran's current hearing status and tinnitus is not disabling to the point of rendering him unemployable. 

The Veteran received a second VA examination later the same month.  He reported that he last worked in 2009 as a cook and that he discontinued working due to a back injury.  He stated that physicians have informed him that he should not lift anything heavier than 10 pounds.  He stated that he can barely bend over.  

After examination, the examiner diagnosed the Veteran with panic attacks with agoraphobia and marked that the disorder results in symptoms of anxiety, near -continuous panic or depression affecting ability to function, mild memory loss, disturbances of motivation and mood, and difficulty adapting to stressful situations.  He found that these symptoms cause occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, thinking and or mood.  

In terms of employability, the examiner recognized the Veteran's emotional problems and his difficulties interacting with coworkers and supervisors, but noted that he left his last job as a security guard due to physical, not mental, limitations.  Concerns of reliability and productivity are also grounded in physical limitations more so than mental.  He has not demonstrated impaired judgment or abstract thinking, though he did appear to have mild memory problems.  There were no overt abnormalities of conduct or mood disturbance.  He was adequately groomed and without apparent concern related to self-care and personal hygiene.  The examiner concluded that the Veteran's service-connected anxiety disorder does not in and of itself render him unable to obtain or maintain substantially gainful employment.  

VA treatment records also describe the symptoms of his anxiety disorder and their impact on his ability to maintain employment.  These records reflect that the Veteran has a history of a suicide attempt (that occurred outside of the period on appeal).  They reflect that he has anxiety, panic attacks, depression, hypervigilance, social avoidance, insomnia, and nightmares.  He feels paranoid and threatened whenever he is in a public setting.  The records note that these symptoms significantly interfere with his social and occupational functioning and that the Veteran does not attend social activities offered by VA or VAF and frequently avoids eating at the dining halls.  He frequently walks out on his group therapies because it stresses him out being around other people.  He has one friend in the VAF program.  Being around his friend lessens his panic attacks.  Otherwise, he reports high anxiety and panic attacks when he is around other people.  As a result, he usually goes out to run errands at night as there are fewer people and he is less likely to be observed.  

The Veteran's primary treatment provider, Dr. T.F., was asked by SSA to opine on whether the Veteran could manage his own benefits and ordinary life affairs and answered that he could not, based at least in part on his mental health issues.  

At a later date, the Veteran's individual therapist, Dr. G.L., opined that because the Veteran is functioning only marginally due to his severe stress and panic attacks when around other people, he is not capable of maintaining competitive employment.  See Psychotherapy and Treatment Plan (Jul. 18, 2012); Mental Health Physician Note (Aug. 01, 2012); and Psychology Note (Oct. 15, 2012).  

After a review of the record, the Board finds that there is competent and credible evidence that the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected panic disorder with agoraphobia.  The Board acknowledges that the May 2012 VA examination provided a negative opinion in this regard, partially based on the fact that the Veteran is limited more so physically than mentally and he is not service-connected for his physical disabilities.  Nonetheless, one of the Veteran's mental health treatment providers opined that his mental health disorder, alone, prevents him from maintaining employment.  The Board finds this opinion more persuasive as the doctor is more familiar with the Veteran and the treatment records he has authored reveal a more thorough understanding of the Veteran's symptomatology and its impact.  Accordingly, a TDIU is warranted.


ORDER

A total disability rating for compensation based on individual unemployability is granted.


REMAND

In April 2012, the Veteran filed a claim for entitlement to a disability rating in excess of 70 percent for panic disorder with agoraphobia.  The evidence indicates that he received therapy for his mental health disorders while incarcerated at the Winnebago Mental Health Institute.  See FUNCTION REPORT - ADULT INMATE, SSA Records, file A1001001A12C22B71710E03524 (Mar. 21, 2013).  As he was incarcerated until April 2012, there may be records relevant to his claim.  Remand is required so that all related therapy records from his period of incarceration may be acquired.  See 38 C.F.R. § 3.159(c)(1); see also 38 U.S.C.A. § 5110(b)(2)(A).

Moreover, in February 2015, the Veteran filed a claim for benefits based on being hospitalized at the VAMC Zablocki in Milwaukee for treatment for a service-connected disability.  Presumably these records would be relevant to assessing the current level of severity of the Veteran's service-connected panic disorder with agoraphobia (although the claim for benefits does not identify the service-connected condition for which the Veteran is receiving treatment, as the Veteran's only other service-connected conditions are hearing loss and tinnitus, common sense dictates that the hospitalization is related to his service-connected psychiatric disorder).  
Accordingly, remand is required to obtain these records.

Lastly, the Veteran receives regular treatment at the VA Medical Center in Tomah, Wisconsin.  More recent VA treatment records should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain any of the Veteran's recent VA treatment records not already associated with the claims file, including those from the Tomah, Wisconsin, VA Medical Center and the "Zablocki" VA medical facility in Milwaukee.

2.  Obtain all mental health treatment records from the Veteran's period(s) of incarceration from 2009 through the present.  

A December 2010 VA and Social Security Administration State Prisoner Computer Match document indicates that he was incarcerated at the Monroe County Jail in Sparta, Wisconsin, and the Veteran has reported that he was incarcerated at the Winnebago Mental Health Institute near Oshkosh, Wisconsin.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


